Citation Nr: 1605807	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  05-05 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial compensable rating for status-post ventral herniorrhaphy with residual scar exclusive of the period where a temporary total rating has been assigned.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from March 1980 to March 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Following a June 2007 remand, the Board denied the instant matter in a January 2008 decision.  The Veteran subsequently appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In a March 2010 Memorandum Decision and Order, the Court vacated the Board's January 2008 decision and remanded the claim to the Board for further adjudication.

Thereafter, the Board remanded the instant matter in February 2011 and October 2011.  In October 2011 the Board also remanded the issue of entitlement to an effective date prior to January 7, 2004, for the award of service connection for status-post ventral herniorrhaphy with residual scar for the issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet.App. 238 (1999).  Thereafter, in February 2014, the AOJ awarded an effective date of November 26, 2003 for the award of service connection for status-post ventral herniorrhaphy with residual scar.  As November 26, 2003, was the date argued by the Veteran as the proper effective date, the AOJ determined that such was a full grant of the benefit sought on appeal.  Therefore, this issue is not properly before the Board.

In November 2014, the AOJ awarded a temporary total rating based on surgical or other treatment necessitating convalescence for this disability from November 21, 2011 from January 1, 2012.  Therefore, the issue on appeal has been characterized as shown on the title page of this decision.

In his January 2016 Informal Hearing Presentation, the Veteran's representative waived AOJ consideration of the evidence associated with the record since the issuance of the November 2014 supplemental statement of the case.  See 38 C.F.R. § 20.1304(c) (2015).  The Board may therefore properly consider such evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  Prior to November 21, 2011, the Veteran's status-post ventral herniorrhaphy with residual scar manifested as an asymptomatic scar and possible reoccurrence of a ventral hernia without the use or the indication of use of a supporting belt, a weakening of the abdominal wall, severe diastasis of recti muscles or extensive diffuse destruction, the weakening of muscular and fascial support of the abdominal wall so as to be inoperable, a deep scar, a scar that exceeded 39 square centimeters, an unstable scar, a scar that limited motion, or an objectively painful scar.

2.  As of January 1, 2012, the Veteran's status-post ventral herniorrhaphy with residual scar manifested as a healed postoperative ventral hernia repair with an indication for a supporting belt, which was well supported by a truss or belt without a large or massive ventral hernia, a hernia that was not supported by belt under ordinary conditions or persistent or severe diastasis of recti muscles, diffuse destruction of weakening of muscular and fascial support of abdominal wall so as to be operable, a deep scar, a scar that exceeded 39 square centimeters, an unstable scar, a scar that limited motion, or an objectively painful scar.


CONCLUSIONS OF LAW

1.  An initial compensable rating for status-post ventral herniorrhaphy with residual scar, prior to November 21, 2011, is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.115a, Diagnostic Codes 7339 (2015), 7801-7805 (2008).

2.  An initial 20 percent rating, but no higher, for status-post ventral herniorrhaphy with residual scar, beginning on January 1, 2012, is granted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.115a, Diagnostic Codes 7339 (2015), 7801-7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.         §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

With respect to the propriety of the assigned rating for the service-connected status-post ventral herniorrhaphy with residual scar, the Veteran has appealed from the original grant of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, supra.  In this case, the Veteran's claim for service connection was granted and an initial rating was assigned in the June 2004 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's service treatment records as well as VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran has been afforded several VA examinations in conjunction with the claims for higher rating decided herein.  Such VA examinations include those conducted in May 2004, June 2007, and December 2011 to determine the severity of the status-post ventral herniorrhaphy with residual scar.  Neither the Veteran nor his representative has alleged that these VA examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected disability as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his status-post ventral herniorrhaphy with residual scar have worsened in severity since the last VA examination.  Rather, with respect to such claims, they argue that the evidence reveals that this disability has been more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for a higher rating and no further examination is necessary.

As noted in the Introduction, the Board remanded this matter in June 2007, February 2011, and October 2011 for additional development.  In this regard, the June 2007 and February 2011 remands ordered that the Veteran be afforded a contemporaneous VA examination to determine the current nature and severity of his hernia.  Such was accomplished later in June 2007 and, while the Veteran was scheduled for a VA examination in March 2011, he failed to report.  In October 2011, the matter was remanded as inextricably intertwined with the Veteran's claim for an earlier effective date for service connection for his hernia disability.  As such, after the issuance of the February 2014 rating decision awarding an earlier effective date for service connection, the Veteran's claim for an initial compensable rating for his hernia disability was readjudicated in the November 2014 supplemental statement of the case.  Therefore, the Board finds that the AOJ has substantially complied with the June 2007, February 2011, and October 2011 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.


II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The Veteran's status-post ventral herniorrhaphy with residual scar is rated under Diagnostic Code 7339 referable to postoperative ventral hernia.  A noncompensable rating is warranted for postoperative wounds that are healed with no disability and no belt indicated.  A 20 percent rating is warranted for a small hernia that is not well supported by belt under ordinary conditions or a healed ventral hernia or post-operative wounds with weakening of abdominal wall and indication for a supporting belt.  A 40 percent rating is warranted for a large hernia that is not well supported by a belt under ordinary conditions.  A 100 percent rating is warranted for a hernia that is massive, persistent, severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable.  38 C.F.R. § 4.114, Diagnostic Code 7339.

The diagnostic criteria for disorders of the skin are found at 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.  The Board notes that on September 23, 2008, VA amended the criteria for evaluating scars.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The amendments are only effective for claims filed on or after October 23, 2008.  As the Veteran's claim was received in November 2003 and he has not requested consideration under the amended diagnostic criteria, only the previous regulations are applicable to this claim.

Under Diagnostic Code 7801, for scars other than head, face, or neck that are deep or that cause limited motion in an area or areas exceeding six square inches (39 square cm) warrants a 10 percent rating.  Such scars impacting an area or areas exceeding 12 square inches (77 square cm) warrant a 20 percent rating and such scars impacting an area or areas exceeding 72 square inches (465 square cm) warrant a 30 percent rating.  Such scars impacting an area or area of or exceeding 144 square inches (929 square cm) warrant a 40 percent rating.  38 C.F.R. § 4.118.

Under Diagnostic Code 7802, scars, other than head, face or neck that are superficial and that do not cause limited motion with an area or areas of 144 square inches (929 square cm ) or greater warrant a 10 percent rating.  Note (1) for that code indicates that scars in widely separated areas, as on two or more extremities
or on anterior and posterior surfaces of extremities or trunk will be separately rated
and combined in accordance with 4.25 of this part.   Note (2) for that code indicates that a superficial scar is one not associated with underlying soft tissue damage.  Id.

Under Diagnostic Code 7803, scars that are superficial and unstable warrant a 10 percent rating.  Note (1) for this code indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) for this code indicates that a superficial scar is one not associated with underlying soft tissue damage.  Id.

Under Diagnostic Code 7804, scars superficial and painful on examination, warrant a 10 percent rating.  Note (1) to this code indicates that a superficial scar is one not associated with underlying soft tissue damage.  Id.

Under Diagnostic Code 7805, scars other, are rated on limitation of function of affected part.  Id.

The Veteran contends that a compensable rating is warranted for his status-post ventral herniorrhaphy with residual scar.  In a November 2003 statement, the Veteran reported that he experienced pain from his hernia operation and scar.  A March 2015 statement from A. P., the Veteran's co-worker, indicates that he had accompanied the Veteran to the hospital after the Veteran had sustained an abdominal rupture while at work.  The author did not indicate when this injury occurred.

A May 2004 VA examination report reflects the Veteran's complaints of incisional scar pain and intermittent swelling for six to seven years.  Physical examination revealed the abdomen to be obese without tenderness, distention or visible or palpable hernia.  A 4.5 inch epigastric vertical scar with no masses or organomegaly was noted.  A diagnosis of a ventral hernia repair in 1981 with no evidence of
recurrence was rendered.

A May 2004 VA scar examination revealed a vertical scar in the mid-abdomen area that measured 10 cm by three cm.  Examination was negative for pain, adherence to the underlying tissue, instability, elevation, impression, keloid formation, edema, inflammation, limitation of motion, induration or disfigurement.  The scar was 
noted to be entirely atrophic with erythema.

A June 2004 VA treatment note indicates that the Veteran was having a recurrence of his hernia.  Nausea, vomiting or constipation were denied.

A July 2004 VA treatment note indicates that the Veteran had a recurrence of a hernia a few months ago.  The Veteran reported that the hernia was easily reducible and that he had regular bowel movements with no blood.  He was offered the option of surgery, and would advise the VA Medical Center in the following week if he wanted such surgery.  The record contains no indication that he underwent surgery at this time.

A June 2007 VA examination report reflects the Veteran's reports that he had experienced weight gain for the past 10 years and that he had intermittent abdominal pain when sitting upright which was relieved by lying down.  He denied that he had undergone treatment, hospitalization or surgery and reported that there were no effects on his activities of daily living.  Physical examination of the abdomen revealed that the Veteran was obese with a vertical epigastric scar above the umbilicus.  Examination was negative for a ventral hernia, masses, organomegaly, tenderness or distention.  A diagnosis of a ventral hernia repair in 1981 with no signs of recurrence was rendered.

A June 2007 VA scar examination revealed a scar on the Veteran's central abdomen that measured 11 cm by 15 cm.  The texture of the skin was noted to be shiny, superficial and not deep.  Examination was negative for pain, adherence to underlying tissue, instability, elevation, depression, inflammation, edema, keloid formation, area of induration, limitation of motion or disfigurement.  A diagnosis of a surgical scar was rendered.

A November 2011 private treatment note indicates that there was a soft ventral hernia in the Veteran's abdomen without pain or tenderness.  He was found to be medically cleared for repair of the hernia.

A December 2011 VA hernia Disability Benefits Questionnaire (DBQ) report indicates that the Veteran suffered from a ventral hernia for which he most recently underwent surgery in November 2011 and that the surgery site was very itchy.  In this regard, he reported that he started having abdominal pain in 2004 and the hernia reappeared in the incisional site in June 2011, which was surgically repaired in November 2011.  Physical examination revealed a healed postoperative ventral hernia repair and there was an indication for a supporting belt.  The postoperative site was noted to be healing well.  The Veteran was noted to be wearing an abdominal belt and the examiner determined that that hernia can be well-supported by a truss or belt.  The scars related to this condition and were not noted to be painful and/or unstable, or encompass the total area greater than 39 square cm.

A January 2015 VA treatment note indicates that the Veteran was fitted for an abdominal binder.  A June 2015 VA treatment note indicates that the Veteran had an abdominal hernia but that he did not like wearing his abdominal supporter.

For the period prior to November 21, 2011, the Veteran's status-post ventral herniorrhaphy with residual scar manifested as subjective complaints of incisional pain and abdominal pain.  The record does not suggest, and the Veteran has not alleged, that he used a supporting belt or that the use of one was indicated, or that he suffered from the weakening of the abdominal wall.  While the July 2004 VA treatment note indicates that there had been a reoccurrence of the ventral hernia, such was not noted in a subsequent July 2007 VA treatment note.  Furthermore, the Veteran reported at his December 2011 VA examination that he started having abdominal pain in 2004 and the hernia reappeared in the incisional site in June 2011, which was surgically repaired in November 2011.  However, any such reoccurrence would not warrant a higher rating unless the use of a supportive belt was indicated or actually used or there was a weakening of the abdominal wall.  The record does not establish, and the Veteran has not alleged, the actual use of a supportive belt, the indicated use of a supportive belt, or a weakening of the abdominal wall during this appellate period.  Further, the Veteran's residual scar does not warrant a higher rating as such was not deep, did not exceed (or even approximate) 39 square centimeters, was not unstable, did not limit motion and was not painful on examination.  See 38 C.F.R. § 4.118.   As such, a compensable rating is not warranted for this appellate period.

For the period beginning on January 1, 2012, the Veteran's status-post ventral herniorrhaphy with residual scar manifested as a healed postoperative hernia repair with an indication for a supporting belt.  Although the record does not establish that the Veteran was fitted for an abdominal belt prior to January 2015, the December 2011 VA examination found that a supportive belt was indicated.  A 20 percent rating is therefore warranted.  A higher rating is not warranted as the record did not establish, and the Veteran has not alleged, that his ventral hernia was large or massive, that was not well supported by a belt under ordinary circumstances, that there was persistent, severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable.  Finally, the Veteran's residual scar or scars do not warrant a higher rating as such was not deep, did not exceed (or even approximate) 39 square centimeters, was not unstable, did not limit motion and was not painful on examination.  See 38 C.F.R. § 4.118.   As such, a rating in excess of 20 percent is not warranted for this appellate period.

The Board has considered whether further staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected status-post ventral herniorrhaphy with residual scar and has awarded a staged rating herein.
However, the Board finds that his symptomatology has been stable for each stage throughout the appeal.  Therefore, assigning further staged ratings for the disability is not warranted.

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected disability at issue and notes that his lay testimony is competent to describe certain symptoms associated with this disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings for which the Veteran has already been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected condition at issue.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected status-post ventral herniorrhaphy with residual scar
with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which the disability is rated.  The Veteran's various subjective complaints-including but not limited to abdominal and scar pain-are contemplated by the rating criteria under which the associated disability is rated.  Here, the Veteran's complaints of pain and abdominal weakness are specifically contemplated by his assigned rating.  See 38 C.F.R. § 4.114, Diagnostic Code 7339.  In sum, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule. 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture for each disability.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted   Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his ventral hernia.  Therefore, the Board finds that a TDIU is not raised by the Veteran or reasonably raised by the record in connection with his initial rating claim decided herein and, consequently, no further consideration of such is necessary at this time.    

For the foregoing reasons, the Board finds that a 20 percent rating for status-post ventral herniorrhaphy beginning on January 1, 2012, is warranted.  No other higher or separate ratings are warranted.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against other higher or separate ratings, that doctrine is not applicable.   38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial compensable rating for status-post ventral herniorrhaphy with residual scar, prior to November 21, 2011, is denied.

A 20 percent rating, but no higher, for status-post ventral herniorrhaphy with residual scar, beginning on January 1, 2012, is granted, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


